



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Scott,
    2016 ONCA 498

DATE: 20160622

DOCKET: C59340

Doherty, Feldman and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Percy Basil Scott

Respondent

Michael Fawcett, for the appellant

Eva Taché-Green, for the respondent

Heard:  June 20, 2016

An application for leave to appeal sentence and, if leave
    is granted, an appeal from the sentence imposed by Justice S. Rogin of the
    Superior Court of Justice on August 18, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We are troubled by this sentence.  Certainly, it could have been
    higher.  We must, however, defer to the sentence imposed at trial, absent a
    finding that the sentence was manifestly unfit.

[2]

The co-accused all received the same sentence.  This appeal can only succeed
    if the Crown can convince us that the failure to draw a substantial difference
    between the respondent who was older and had a much longer, but not necessarily
    more serious criminal record, and the others rendered the sentence manifestly
    unfit.

[3]

Certainly, a distinction could have been drawn between the respondent
    and the others, although on the trial judges finding, all were equally
    culpable in the home invasion.

[4]

After anxious consideration, we cannot say that the failure to give the
    appellant a significantly longer sentence rendered the sentence manifestly unfit.

[5]

Leave to appeal is granted. The appeal is dismissed.


